DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “            
                
                    
                        
                            
                                S
                                1
                            
                            
                                
                                    
                                        S
                                        1
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                1
                            
                            
                                
                                    
                                        X
                                        1
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                S
                                2
                            
                            
                                
                                    
                                        S
                                        2
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                2
                            
                            
                                
                                    
                                        X
                                        2
                                    
                                
                            
                        
                    
                
                =
                0
            
        .” However, as each of the terms are normalized, it is impossible for any of the various terms multiplied together to be zero. Thus, it is impossible for the total product to be equal to zero. To be clear, each of the terms             
                
                    
                        
                            
                                S
                                1
                            
                            
                                
                                    
                                        S
                                        1
                                    
                                
                            
                        
                    
                
                ,
                 
                 
                
                    
                        
                            
                                X
                                1
                            
                            
                                
                                    
                                        X
                                        1
                                    
                                
                            
                        
                    
                
                ,
                 
                 
                
                    
                        
                            
                                S
                                2
                            
                            
                                
                                    
                                        S
                                        2
                                    
                                
                            
                        
                    
                
                ,
                 
                 
                a
                n
                d
                 
                
                    
                        
                            
                                X
                                2
                            
                            
                                
                                    
                                        X
                                        2
                                    
                                
                            
                        
                    
                
            
         will either be -1, 1, or undefined (in the case of S1, S2, X1, or X2 being zero), and the total product cannot be zero. Therefore, it is unclear how an optical system should be provided to meet             
                 
                
                    
                        
                            
                                S
                                1
                            
                            
                                
                                    
                                        S
                                        1
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                1
                            
                            
                                
                                    
                                        X
                                        1
                                    
                                
                            
                        
                    
                
                +
                
                    
                        
                            
                                S
                                2
                            
                            
                                
                                    
                                        S
                                        2
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                X
                                2
                            
                            
                                
                                    
                                        X
                                        2
                                    
                                
                            
                        
                    
                
                =
                0
            
        .
Additionally, claim 3 recites that “βi2 is a lateral magnification of the second focusing unit in the second arrangement.” Also, claim 3 recites that “βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state.” However, the specification defines βi2 in the first arrangement state and it is unclear what should be interpreted as “the second arrangement” or “the first arrangement.” Specifically, it is unclear if the “arrangements” should be defined as the “arrangement states” and it is unclear which state should be utilized in the claim. For the purposes of examination, both of these terms will be interpreted as defining values in the first arrangement state.
Claim 3 further recites that “βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state” and “βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state.” However, neither claim 3, nor claim 1, from which claim 3 depends, positively require any lens units that are arranged closer to the image side than the first/second focusing unit. As such, there is insufficient antecedent basis for this limitation for the claim. It is unclear whether the claim is intended to require additional lens units, if the second focusing unit is intended to be the “lens units” or if some other structure is required. Moreover, it is unclear what value would be provided if no other lens units are included on the image side of the focusing units or if the other focusing unit should be included with the lens units recited. As such, the claimed terms are indefinite. For the purposes of examination, given that each “position sensitivity” and “amount of movement” required by the conditional expression is normalized, any optical system in which the focusing units move with different loci will be interpreted as reading on the claimed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemori (U.S. Patent No. 4,826,301).
Regarding claim 1, Ikemori teaches an optical system comprising:
 a first focusing unit (II) and a second focusing unit (III-1) that move in different loci (SF, F) during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement),
wherein in a first arrangement state (See e.g. Figs. 1, 10, and 11), the first focusing unit (II) and the second focusing unit (III-1) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (See e.g. Figs. 1, 10, and 11), the first focusing unit (II) and the second focusing unit (III-1) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement),
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (II) and the second focusing unit (III-1) (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement), and

Regarding claim 2, Ikemori teaches the optical system according to Claim 1, as above.
Ikemori further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5).
Regarding claim 3, Ikemori teaches the optical system according to Claim 1, as above.
Ikemori further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 which show the first unit moving rearward and the second unit moving forward, necessarily meeting the claimed condition).
Regarding claim 5, Ikemori teaches the optical system according to Claim 1, as above.

                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 providing the required magnification).
Regarding claim 7, Ikemori teaches the optical system according to Claim 1, as above.
Ikemori further teaches that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 providing the required magnification).
Regarding claim 9, Ikemori teaches an optical apparatus comprising:
an optical system (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10);
wherein the optical system includes a first focusing unit (II) and a second focusing unit (III-1) that move in different loci (SF, F) during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement),
wherein in a first arrangement state (See e.g. Figs. 1, 10, and 11), the first focusing unit (II) and the second focusing unit (III-1) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (See e.g. Figs. 1, 10, and 11), the first focusing unit (II) and the second focusing unit (III-1) are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the 
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (II) and the second focusing unit (III-1) (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement), and
a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system).
Regarding claim 10, Ikemori teaches an image pickup apparatus comprising:
an optical system (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10); and
an image pickup device configured to receive an image formed by the optical system (See e.g. Figs. 1, 10, 11, and 16; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 10, L. 62 – C. 11, L. 20),
wherein the optical system includes a first focusing unit (II) and a second focusing unit (III-1) that move in different loci (SF, F) during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement),
wherein in a first arrangement state (See e.g. Figs. 1, 10, and 11), the first focusing unit (II) and the second focusing unit (III-1) are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (See e.g. Figs. 1, 10, and 11), the first focusing unit (II) and the second focusing unit (III-1) are so arranged to generate a 
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (II) and the second focusing unit (III-1) (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement), and
a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent No. 5,841,590) in view of Ikemori.
Regarding claim 1, Sato teaches an optical system comprising a first focusing unit (GM+LP) and a second focusing unit (LN) that move in different loci during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-
wherein in a first arrangement state (Figs. 2, 6, and 10), the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (Figs. 3 or 4; Figs. 7, 8, or 9; Figs. 11-18), the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7), and
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (GM+LP) and the second focusing unit (LN) (See e.g. Figs. 1, 5, and 9; C. 10, L. 17-30; C. 15, L. 3-13).
Although Sato further teaches that 0.99 < Li/Lj < 1.01, where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation), Sato fails to explicitly disclose that a total length of the optical system is the same in the first arrangement state and the second arrangement state.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See 
Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sato such that the total length of the optical system stays the same as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Sato in view of Ikemori teaches the optical system according to Claim 1, as above.
Sato further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Figs. 1-18, particularly, Figs. 6-8 and 10-12; C. 13, L. 54-62; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7).
Regarding claim 3, Sato in view of Ikemori teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation).
Additionally, Ikemori further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 which show the first unit moving rearward and the second unit moving forward, necessarily meeting the claimed condition).
Ikemori teaches satisfying this conditional expression to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, even if Sato did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Sato to satisfy the claimed conditional expression as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Sato in view of Ikemori teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation).
Regarding claim 6, Sato in view of Ikemori teaches the optical system according to Claim 1, as above.
Sato further teaches that the optical system further comprises a third arrangement state, wherein in the third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:

Regarding claim 7, Sato in view of Ikemori teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object (C. 10, L. 31-34; C. 12, L. 60-67; C. 15, L. 25-41; See also Tables 1-3 showing the image magnification on the nearest object of -0.25, -0.50, and -0.50, all within Applicant’s claimed range).
Regarding claim 8, Sato in view of Ikemori teaches the optical system according to Claim 1, as above.
Sato further teaches that the following conditional expression is satisfied:
0.4 < |f1/f2| < 2.5 (Example 1: |f1/f2| = 1.4; Example 2: |f1/f2| = 1.4; Example 3: |f1/f2| = 1.4),
where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See Table 1 for Example 1 where f1 is calculated to be 92.124 from the values for surfaces 13-14 and f2 is calculated to be -67.679 from the values for surfaces 15-16; See Table 2 for Example 2 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16; See Table 3 for Example 3 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16).
Regarding claim 9, Sato teaches an optical apparatus comprising:
an optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7); 
wherein the optical system includes a first focusing unit (GM+LP) and a second focusing unit (LN) that move in different loci during focusing, each of the first focusing unit and the second focusing unit 
wherein in a first arrangement state (Figs. 2, 6, and 10), the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (Figs. 3 or 4; Figs. 7, 8, or 9; Figs. 11-18), the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7), and
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (GM+LP) and the second focusing unit (LN) (See e.g. Figs. 1, 5, and 9; C. 10, L. 17-30; C. 15, L. 3-13).
Although Sato further teaches that 0.99 < Li/Lj < 1.01, where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation), Sato fails to explicitly disclose that a total length of the optical system is the same in the first arrangement state and the second arrangement state.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See 
Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical apparatus of Sato such that the total length of the optical system stays the same as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Sato teaches an image pickup apparatus comprising:
an optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7); and
an image pickup device (not shown) configured to receive an image formed by the optical system (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7 – Examiner notes that the lens system taught by Sato necessarily includes an image pickup device in order to operate),
wherein the optical system includes a first focusing unit (GM+LP) and a second focusing unit (LN) that move in different loci during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 1, 5, and 9; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7),
wherein in a first arrangement state (Figs. 2, 6, and 10), the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state (Figs. 3 or 4; Figs. 7, 8, or 9; Figs. 11-18), the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7), and
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit (GM+LP) and the second focusing unit (LN) (See e.g. Figs. 1, 5, and 9; C. 10, L. 17-30; C. 15, L. 3-13).
Although Sato further teaches that 0.99 < Li/Lj < 1.01, where Li is the total length of the optical system in the first arrangement state, and Lj is the total length of the optical system in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, 
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system).
Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the image pickup apparatus of Sato such that the total length of the optical system stays the same as in Ikemori to provide a system “for efficiently obtaining the soft focus  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim(s) 1-3, 5-6, and 8-10 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent No. 4,781,446; hereinafter – “Tanaka”) in view of Ikemori.
Regarding claim 1, Tanaka teaches an optical system comprising a first focusing unit (A) and a second focusing unit (B) that move in different loci during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 6-9; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31),
wherein in a first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-focus state at the predetermined object distance (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31),

Tanaka fails to explicitly disclose that a total length of the optical system is the same in the first arrangement state and the second arrangement state.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system).
Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Tanaka such that the total length of the optical  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Tanaka in view of Ikemori teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the first arrangement state and the second arrangement state are arrangement states of the optical system that is in focus on an infinite object (See e.g. Figs. 6-13; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 3, Tanaka in view of Ikemori teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the 
Additionally, Ikemori further teaches that the following conditional expression is satisfied:
                
                    
                        
                            
                                
                                    S
                                    1
                                
                                
                                    
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    1
                                
                                
                                    
                                        
                                            X
                                            1
                                        
                                    
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    S
                                    2
                                
                                
                                    
                                        
                                            S
                                            2
                                        
                                    
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    X
                                    2
                                
                                
                                    
                                        
                                            X
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
where S1 is defined as                        
                             
                            S
                            1
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            1
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , S2 is defined as                        
                             
                            S
                            2
                            =
                            
                                
                                    1
                                    -
                                    β
                                    i
                                    
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ×
                            β
                            i
                            2
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                        
                    , where βi1 is a lateral magnification of the first focusing unit in the first arrangement state, βi2 is a lateral magnification of the second focusing unit in the first arrangement state, βi1r is a composite lateral magnification of the lens units arranged closer to the image side than the first focusing unit in the first arrangement state, βi2r is a composite lateral magnification of the lens units arranged closer to the image side than the second focusing unit in the first arrangement state, X1 is the amount of movement of the first focusing unit when changing from the first arrangement state to the second arrangement state, and X2 is the amount of movement of the second focusing unit when changing from the first arrangement state to the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 which show the first unit moving rearward and the second unit moving forward, necessarily meeting the claimed condition).
Ikemori teaches satisfying this conditional expression to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus 
Therefore, even if Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Tanaka to satisfy the claimed conditional expression as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 5, Tanaka in view of Ikemori teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 6, Tanaka in view of Ikemori teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the optical system further comprises a third arrangement state, wherein in the third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Figs. 10A, 11A, 12A, and 13A; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Regarding claim 8, Tanaka in view of Ikemori teaches the optical system according to Claim 1, as above.
Tanaka further teaches that the following conditional expression is satisfied:
0.4 < |f1/f2| < 2.5 (Numerical Example 2: |f1/f2| = 0.41, within Applicant’s claimed range),
where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See e.g. Table for Numerical Example 2 where f1 is calculated to be -18.9 from the values of surfaces 1-6 and f2 is calculated to be 46.6 from the values of surfaces 7-8).
Regarding claim 9, Tanaka teaches an optical apparatus comprising:
an optical system (10, 20) (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31); and
wherein the optical system includes a first focusing unit (A) and a second focusing unit (B) that move in different loci during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 6-9; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31),
wherein in a first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a second aberration different from the first aberration while maintaining the in-
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit (See e.g. Figs. 6-9; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Tanaka fails to explicitly disclose that a total length of the optical system is the same in the first arrangement state and the second arrangement state.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system).
Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20).
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 10, Tanaka teaches an image pickup apparatus comprising:
an optical system (10, 20) (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31); and
an image pickup device (not shown) configured to receive an image formed by the optical system (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31 – Examiner notes that the lens system taught by Tanaka necessarily includes an image pickup device in order to operate),
wherein the optical system includes a first focusing unit (A) and a second focusing unit (B) that move in different loci during focusing, each of the first focusing unit and the second focusing unit having one or more lenses (See e.g. Figs. 6-9; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31),
wherein in a first arrangement state, the first focusing unit and the second focusing unit are so arranged to generate a first aberration while maintaining an in-focus state at a predetermined object distance, and in a second arrangement state, the first focusing unit and the second focusing unit are so 
wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit (See e.g. Figs. 6-9; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Tanaka fails to explicitly disclose that a total length of the optical system is the same in the first arrangement state and the second arrangement state.
However, Ikemori teaches a photographic system having soft focus function with a first focusing unit (II) and a second focusing unit (III) that move with different loci between a first arrangement state and a second arrangement state, wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system).
Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the image pickup apparatus of Tanaka such that the total length of the optical system stays the same as in Ikemori to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily,” as taught by Ikemori (C. 2, L. 32 – C. 3, L. 20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ikemori, Sato in view of Ikemori, or Tanaka in view of Ikemori, as applied to claim 1 above, and further in view of Sensui (U.S. Patent No. 6,552,857).
Regarding claim 5, Ikemori, Sato in view of Ikemori, and Tanaka in view of Ikemori each teaches the optical system according to Claim 1, as above.
Ikemori further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral 
Sato further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 1-18; C. 11, L. 40-63; C. 10, L. 4-30; C. 11, L. 40-63; C. 12, L. 35-59; C. 14, L. 4 – C. 15, L. 24; C. 15, L. 47 – C. 16, L. 23; C. 23, L. 26 – C. 24, L. 7; C. 26, L. 48-67; See also Tables 1-3 showing movement amounts reading on the claimed limitation).
Additionally, Tanaka further teaches that the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,
where βi1 is the lateral magnification of the first focusing unit in the first arrangement state, βi2 is the lateral magnification of the second focusing unit in the first arrangement state, βj1 is the lateral magnification of the first focusing unit in the second arrangement state, and βj2 is the lateral magnification of the second focusing unit in the second arrangement state (See e.g. Figs. 6-9 and 14-15; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Nevertheless, Examiner further submits reference Sensui. Sensui teaches a soft focus lens system comprising a first focusing unit (20P) and a second focusing unit (20N) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
                
                    0.9
                    <
                    (
                    β
                    i
                    1
                    ×
                    β
                    i
                    2
                    )
                    /
                    (
                    β
                    j
                    1
                    ×
                    β
                    j
                    2
                    )
                    <
                    1.1
                
            ,

Sensui teaches satisfying this conditional expression such that “the photographing modes can be changed without causing the changes of the focal point and focal length” (C. 12, L. 43 – C. 13, L. 15) and “so that the structure of a mechanism for the lens system can be made simpler” since “such an arrangement is suitable for incorporating an automatic focusing (AF) function into the lens system, and is easy to be handled due to the nature of the inner-focusing type lens system, i.e., the overall length thereof is unchanged” (C. 5, L. 18-44).
Therefore, even if Ikemori, Sato, or Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Ikemori, Sato, or Tanaka to satisfy the claimed conditional expression as in Sensui such that “the photographing modes can be changed without causing the changes of the focal point and focal length” and “so that the structure of a mechanism for the lens system can be made simpler” since “such an arrangement is suitable for incorporating an automatic focusing (AF) function into the lens system, and is easy to be handled due to the nature of the inner-focusing type lens system, i.e., the overall length thereof is unchanged,” as taught by Sensui (C. 5, L. 18-44; C. 12, L. 43 – C. 13, L. 15), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ikemori, Sato in view of Ikemori, or Tanaka in view of Ikemori, as applied to claim 1 above, and further in view of Hirakawa (U.S. Patent No. 5,822,132).
Regarding claim 6, Ikemori, Sato in view of Ikemori, and Tanaka in view of Ikemori each teaches the optical system according to Claim 1, as above.
Tanaka further teaches that in a third arrangement state, the first focusing unit and the second focusing unit are arranged such that the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Figs. 10A, 11A, 12A, and 13A; C. 2, L. 11-28; C. 6, L. 13-64; C. 7, L. 14 – C. 8, L. 31).
Nevertheless, Examiner further submits reference Hirakawa. Hirakawa teaches a soft focus lens system comprising a first focusing unit (GF) and a second focusing unit (GR) that move with different loci between a first arrangement state and a second arrangement state, wherein the following conditional expression is satisfied:
I < 0, where I is the third-order aberration coefficient at the time of focusing on an infinite object (See e.g. Fig. 1; C. 2, L. 29-58; See also Tables 1-4 showing values for the third-order aberration coefficient within Applicant’s claimed range).
Hirakawa teaches satisfying this conditional expression as it “causes a sufficient soft focus effect in a photograph, and a background of an object can be naturally blurred” (C. 2, L. 29-58) in order “to provide a soft focus lens that can be used for taking a landscape photograph” (C. 1, L. 20-22).
Therefore, even if Ikemori, Sato, or Tanaka did not teach the claimed conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Ikemori, Sato, or Tanaka to satisfy the claimed conditional expression as in Hirakawa as it “causes a sufficient soft focus effect in a photograph, and a background of an object can be naturally blurred” in order “to provide a soft focus lens that can be used for taking a landscape  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 7 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ikemori or Tanaka in view of Ikemori as applied to claim 1 above, and further in view of Sato.
Regarding claim 7, Ikemori and Tanaka in view of Ikemori teaches the optical system according to Claim 1, as above.
Ikemori further teaches that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 providing the required magnification).
Tanaka fails to explicitly disclose that the following conditional expression is satisfied:
Β < -0.1, where β is the image magnification upon focusing on the nearest object.
However, Sato teaches an aberration controllable optical system wherein the following conditional expression is satisfied:
β < -0.1, where β is the image magnification upon focusing on the nearest object (C. 10, L. 31-34; C. 12, L. 60-67; C. 15, L. 25-41; See also Tables 1-3 showing the image magnification on the nearest object of -0.25, -0.50, and -0.50, all within Applicant’s claimed range).
Sato teaches this image magnification such that “one can obtain beautiful soft focus images (or defocus images)” while advantageously “macrophotography with a magnification up to 1/2 or 1/4 is possible” (C. 15, L. 25-41).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical system of Ikemori or Tanaka such that β < -0.1 as in Sato such that “one can obtain beautiful soft focus images (or defocus images)” while advantageously  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemori in view of Sato.
Regarding claim 8, Ikemori teaches the optical system according to Claim 1, as above.
Ikemori further teaches modifying the focal length of the first focusing unit such that “the amount of movement is reduced to effect an equivalent result of the soft focus effect” (C. 5, L. 16-27).
Ikemori fails to explicitly disclose that 0.4 < |f1/f2| < 2.5, where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit.
However, Sato teaches an aberration controllable optical system comprising a first and second focusing unit wherein the following conditional expression is satisfied:
0.4 < |f1/f2| < 2.5 (Example 1: |f1/f2| = 1.4; Example 2: |f1/f2| = 1.4; Example 3: |f1/f2| = 1.4),
where f1 is the focal length of the first focusing unit, and f2 is the focal length of the second focusing unit (See Table 1 for Example 1 where f1 is calculated to be 92.124 from the values for surfaces 13-14 and f2 is calculated to be -67.679 from the values for surfaces 15-16; See Table 2 for Example 2 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16; See Table 3 for Example 3 where f1 is calculated to be 74.609 from the values for surfaces 13-14 and f2 is calculated to be -54.787 from the values for surfaces 15-16).
Sato teaches satisfying this condition “to provide an optical system that has a large angle of view, a large aperture diameter, and a sharp image position in which aberrations are suppressed as much as possible to provide a high-quality image, and to provide adequate spherical aberrations in both positive and negative directions” (C. 5, L. 28 – C. 6, L. 56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Ikemori to satisfy the claimed condition as in Sato in order “to provide an optical system that has a large angle of view, a large aperture diameter, and a sharp image position in which aberrations are suppressed as much as possible to provide a high-quality image, and to provide adequate spherical aberrations in both positive and negative directions,” as taught by Sato (C. 5, L. 28 – C. 6, L. 56), since Ikemori recognizes modifying the focal length of the first focusing unit such that “the amount of movement is reduced to effect an equivalent result of the soft focus effect” (C. 5, L. 16-27), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 06/18/2021, with respect to the rejection(s) of claim(s) 1, 9, and 10 under 35 U.S.C. 102 in view of Sato or Tanaka but are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. 102 in view of Ikemori and under 35 U.S.C. 103 in view of Sato and Ikemori or Tanaka and Ikemori.
Additionally, Applicant's arguments, see pages 9-10, filed 06/18/2021, with respect to the 35 U.S.C. 103 rejections in view of Ikemori have been fully considered but they are not persuasive.
Specifically, Applicant argues that Ikemori does not cure the deficiencies of Sato or Tanaka. However, Examiner respectfully disagrees.
Ikemori clearly discloses an optical system with first and second focusing units wherein the first arrangement state is changed to the second arrangement state only by moving the first focusing unit and the second focusing unit, and a total length of the optical system is the same in the first arrangement state and the second arrangement state (See e.g. Figs. 1, 10, and 11; C. 3, L. 52 – C. 4, L. 2; C. 4, L. 45-54; C. 11, L. 3-10; See also Tables for Embodiments 2, 4, and 5 showing the required movement: For example in Embodiment 2, D6+D8+D9+D12=44.37 in both the normal and soft focus states, leading to the same total length of the system). Ikemori teaches that the total length stays the same to provide a system “for efficiently obtaining the soft focus effect and allows for simplification of the structure of the operating mechanism for the lens system” such that “high grade imaging performance can be preserved over the entire area of the image format, while permitting a simplification of the structure of construction of the lens mounting mechanism to be achieved” and “to compensate for the shift of an image plane of sharpest focus resulting from the changeover from the normal to the soft focus position by utilizing a focus detector, thereby giving an advantage of taking a shot with a good soft focus effect quickly and easily” (C. 2, L. 32 – C. 3, L. 20). 
Thus, the claimed features are anticipated by Ikemori, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Sato or Tanaka to have the claimed features disclosed by Ikemori.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896